Citation Nr: 1205910	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), as secondary to service-connected asthma and/or service-connected rhinitis.

2.  Entitlement to service connection for patent foramen ovale (PFO), claimed as a hole in the heart, as secondary to service-connected asthma.

3.  Entitlement to service-connection for an enlarged pulmonary artery, as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this claim is now with the RO in Manila, the Republic of the Philippines.

In his January 2010 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in February 2011, the RO informed the Veteran of a Board hearing scheduled in April 2011.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Important for this case, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection can include cases where an otherwise non-service-connected disability is aggravated (rather than caused) by a service-connected disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

Here, the Veteran contends that his current GERD is secondary to his service-connected rhinitis and/or service-connected asthma and that his current PFO and enlarged pulmonary artery are secondary to his service-connected asthma.  Indeed, the Veteran has current diagnoses of his claimed conditions; he was diagnosed with GERD as recently as January 2009, PFO in July 2009, and an enlarged pulmonary artery in August 2007.

Importantly, however, while the Veteran has been given numerous VA respiratory examinations, no examination has addressed the Veteran's claimed GERD, PFO, and enlarged pulmonary artery and their relationship to his service or any service-connected disabilities.  

In this regard, VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Veteran should be afforded a VA examination to determine the etiology of his GERD, PFO, and enlarged pulmonary artery, if any, and whether any GERD, PFO, and enlarged pulmonary artery are aggravated by the Veteran's service-connected disabilities.

Critically, in the examination report, the examiner must address the issue of aggravation and whether the Veteran's GERD, PFO, and enlarged pulmonary artery are secondary to any of his service-connected disabilities.  It is important to understand that recent Board decisions on such issues as this are routinely vacated by the Veteran's Court for a failure to address this issue by the examiner.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine whether he has GERD, PFO, and/or an enlarged pulmonary artery and, if so, whether they are related to his service-connected disabilities, specifically, his service-connected rhinitis and asthma.  His claims folder must be reviewed by the examiner in conjunction with the examination and the examiner should indicate his or her review of the claims folder in the examination report.

The examiner should first determine, including by conducting any testing deemed necessary, whether the Veteran has GERD, PFO, and/or an enlarged pulmonary artery.  If the Veteran does not have GERD, PFO, or an enlarged pulomonary artery, the examiner should so state.

If the examiner concludes that the Veteran has GERD, PFO, and/or an enlarged pulmonary artery, then the examiner is asked to provide an opinion on the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD, PFO, and enlarged pulmonary artery were either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities?  If the opinion is that one or more of his service-connected disabilities aggravated his GERD, PFO, and enlarged pulmonary artery, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

2. Then, readjudicate the Veteran's claims for service connection for GERD as secondary to service-connected rhinitis and/or asthma, and service connection for PFO and an enlarged pulmonary artery as secondary to service-connected asthma, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


